IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


  COMMONWEALTH OF PENNSYLVANIA, : No. 465 MAL 2014
                                :
               Respondent       :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
           v.                   :
                                :
                                :
  GEORGE HUMBER, JR.,           :
                                :
               Petitioner       :


                                      ORDER


  PER CURIAM

        AND NOW, this 5th day of November, 2014, the Application for
Appointment of Counsel and the Petition for Allowance of Appeal are DENIED.